150 U.S. 517
14 S.Ct. 188
37 L.Ed. 1166
IDEv.UNITED STATES.
No. 155.
December 11, 1893.

Petition of William C. Ide to recover money alleged to be due him as a captain in the army. The court below dismissed the petition, and petitioner appeals. Affirmed.
The first two findings of fact made by the court are as follows:
'(1) August 17, 1861, the claimant was appointed and commissioned first lieutenant in the Thirteenth regiment United States infantry, to rank as such from May 14, 1861.
'July 2, 1862, he was appointed captain in said regiment, to rank from May 14, 1862, and was assigned to the command of Company C, in said regiment, in the service of the United States.
'(2) In March, 1869, claimant was tried by a general court-martial upon charges of 'absence without leave' and 'disobedience of orders' found guilty, and by said court-martial sentenced 'to be dismissed the service of the United States.'
'Alfred H. Terry, the general commanding the department in which said court-martial was held, approved its proceedings, findings, and sentence, and on April 13, 1869, forwarded the record to the secretary of war for the action of the president of the United States.
'May 12, 1869, John A. Rawlins, then secretary of war, made an order or indorsement on the proceedings and sentence of said general court-martial as follows, to wit:
"War Department, Washington City, May 12, 1869. In conformity with the sixty-fifth of the rules and articles of war, the proceedings of the general court-martial in the foregoing case of Bvt. Maj. William C. Ide, captain Thirteenth infantry, have been forwarded to the secretary of war for the action of the president of the United States, and the proceedings, findings, and sentence are approved, and the sentence will be duly executed. Jno. A. Rawlins, Secretary of War.'
'Thereupon, by command of General Sherman, the adjutant general issued an order that——
'Bvt. Maj. William C. Ide, captain Thirteenth United States infantry, accordingly ceases to be an officer of the army from the date of this order.
'The president never confirmed nor disapproved the proceedings or sentence of said court-martial, nor took any action thereon, nor made any orders in the case, unless he did so by some of the facts herein stated.'
The claim of the petition is for the salary of a captain from May 1, 1869, to November 1, 1888.
George Wadsworth, for appellant.
Asst. Atty. Gen. Dodge and George H. Gorman, for the United States.
Mr. Chief Justice FULLER.


1
The judgment is affirmed upon the authority of U. S. v. Fletcher, 148 U. S. 84, 13 Sup. Ct. 552.